Citation Nr: 1039421	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to July 19, 2002 for 
the award of service connection for post-operative residuals of a 
bowel perforation and a healed surgical scar of the central 
abdomen, both awarded under 38 U.S.C.A. § 1151.

2.  Entitlement to an initial rating greater than 40 percent for 
post-operative residuals of a bowel perforation.

3.  Entitlement to an initial rating greater than 10 percent 
prior to August 30, 2002 and a rating greater than 20 percent 
from August 30, 2002 for a healed surgical scar of the central 
abdomen.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 
The Veteran had a hearing before the Board in June 2004 and the 
transcript is of record.

The Board notes a rating decision dated June 2007 awarded the 
Veteran an increased rating from 10 percent to 20 percent 
disabling for his abdominal scar, effective August 30, 2002.  
Regardless of the RO's action, after the Veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. AB v. Brown, 6 Vet. App. 35 (1993). 
Accordingly, the issue is still properly before the Board here 
and the issue has been appropriately rephrased above.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim of 
TDIU is inferred in increased rating claims where the Veteran 
claims his disability affects his employability.  The Board notes 
that the holding in Rice, 22 Vet. App. 447, was considered and 
found inapplicable here because, as stated above, the Veteran is 
already in receipt of a 100 percent disability rating for MDD, 
associated with the residuals of the bowel.  

The case was brought before the Board in May 2009, at which time 
the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's colon was punctured during a routine 
colonoscopy screening at a VA medical facility on April 16, 2001 
resulting in two surgical procedures, infection and other 
complications.   

2.  On July 19, 2002, the Veteran filed an initial claim seeking 
service connection for residuals of VA medical treatment 
following the punctured colon in April 2001 under the provisions 
of 38 U.S.C.A. § 1151.  

3.  By means of a March 2003 rating decision, service connection 
was granted for residuals of a bowel perforation and surgical 
scar of the central abdomen, effective from July 19, 2002. 

4.  Prior to receipt of the claim on July 19, 2002, there were no 
pending requests for service connection for these disabilities 
that remained unadjudicated.

5.  Residuals of a perforated colon, throughout the appeal, are 
manifested by irritable bowel syndrome status post colostomy 
closure resulting in three to eight bowel movements a day with 
watery stools, "accidents" ten times per month, diet 
disturbances, abdominal cramping and pain.

6.  The Veteran's surgical scar of the central abdomen, 
throughout the appeal, is manifested by a deep, tender scar 
larger than 12 square inches, but less than 72 square inches, 
resulting in slight limited motion, weakness and cosmetic 
disfigurement. 


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date earlier 
than July 19, 2002, for the award of service connection for post-
operative residuals of a bowel perforation and a healed surgical 
scar of the central abdomen, both awarded under 38 U.S.C. § 1151.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an initial rating greater than 40 percent 
for post-operative residuals of a bowel perforation have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7329 (2009).

3. The criteria for a disability rating greater than 10 percent 
prior to August 30, 2002 and a rating greater than 20 percent 
from August 30, 2002 for a surgical scar of the central abdomen 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.118, DC 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in November 2002, June 2009, and July 2009.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The July 2009 letter also informed the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case.  However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that has 
been done, as discussed above.  Any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the Veteran in 
2009 was not given prior to the first adjudication of the claims, 
the content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the claim was readjudicated and an 
additional SSOC was provided to the veteran in October 2009.  Not 
only has he been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, Social Security 
Administration (SSA) disability records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The claimant 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2002, 
2006 and (after the Board's prior remand) in July 2009.  These 
examinations are adequate because they are based on a thorough 
examination, a description of the Veteran's pertinent medical 
history, a complete review of the claims folder and appropriate 
diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007) (holding an examination is considered adequate when 
it is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's disabilities 
since he was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA, which records are in the file), and there are 
no records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2002, 2006 and 2009 VA 
examination reports are thorough and supported by VA outpatient 
treatment records.  There is no rule as to how current an 
examination must be, and the Board concludes the examinations in 
this case are adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claims.  

Earlier Effective Date

The general rule with regard to the effective date to be assigned 
for an award based on an original claim for VA benefits is that 
the effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  

If, however, a claim premised on a disability due to VA 
hospitalization or medical treatment is received within one year 
after the date of injury or aggravation was suffered, the 
effective date of an award of service connection will be the date 
of injury or aggravation. 38 C.F.R. § 3.400(i)(1)(2009).   
Otherwise, the effective date will be the date of receipt of 
claim.  Id.

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 
2009); 38 C.F.R. § 3.151(a) (2009).  The term "claim" or 
"application" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a) (2009).

In this case, the facts are not in dispute.  The Veteran went 
into a VA medical facility on April 16, 2001 for a routine 
colonoscopy screening.  The Veteran was not properly prepared for 
the screening, and therefore, an enema was inserted by a VA 
medical professional.  The enema, however, was inserted 
improperly and punctured the Veteran's colon.  The Veteran 
experienced immediate pain and underwent a surgical colostomy 
closure.  He was hospitalized until April 24, 2001 and returned 
home.  Indeed, a September 2001 VA outpatient treatment record 
indicates the Veteran was doing well and had returned to work.

The Veteran entered the hospital again on November 1, 2001 for a 
second surgical procedure on his colon, which unfortunately 
resulted in infection and other complications.  The Veteran was 
hospitalized until April 26, 2002.  

The Veteran filed his claim for service connection for residuals 
of the perforated colon on July 19, 2002 and a March 2003 rating 
decision granted the claim awarding service connection for 
residuals of a perforated bowel and surgical scar, effective July 
19, 2002, the date the RO received the Veteran's claim.

After a careful review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
earlier effective dates for the grants of service connection for 
residuals of a punctured colon and surgical scar.  As indicated 
above, VA first received the Veteran's claim for benefits on July 
19, 2002, over one year after the April 16, 2001 date of injury.  
No document which may be construed as a claim for such benefits 
was received by VA prior to that date.  

The Veteran does not dispute that he first filed his claim in 
July 2002.  Rather, he contends the effective date should be 
retroactively awarded back to the date of injury, April 16, 2001, 
because the Veteran was incapacitated and unable to timely file a 
claim for benefits.

Under the regulations, the Veteran had until April 16, 2002 to 
file his claim to be afforded a retroactive award back to the 
time of injury.  See 38 C.F.R. § 3.400(i)(1).  

The Veteran argues, however, that there should be an exception 
because he was hospitalized and incapacitated until April 26, 
2002.  That is, although the Veteran returned to work from July 
2001 to November 2001, his employment was limited to a management 
capacity and was very short lived.  Rather, the Veteran argues he 
was hospitalized and incapacitated during the majority of the 
time period from April 2001 to April 2002 and, therefore, was 
unable to timely file his claim for benefits. 

Under the rules governing effective dates, there is one exception 
carved out for applications for disability pension claims, which 
indicates if within one year from the date on which the veteran 
became permanently and totally disabled he files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him from 
filing a disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension award 
may be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  38 C.F.R. § 
3.400(b)(ii)(B).

The Board finds the exception inapplicable here.  For one, this 
exception is limited under the law to disability pension claims 
only and is not applicable to claims for disability due to 
hospitalization or VA medical treatment.  Cf. 38 C.F.R. § 
3.400(i)(1).

The Board further finds, however, the medical records do not 
support a finding that the Veteran was incapacitated during the 
first 30 days immediately after the injury.  Rather, the 
Veteran's punctured colon occurred on April 16, 2001 and the 
Veteran was discharged home on April 24, 2001, eight days later.  
Although the Veteran was again hospitalized in November 2001, 
according to his medical records he was "doing well" and had 
returned to work for several months prior to the second surgical 
procedure.

Regrettably, there simply is no evidence that the Veteran filed a 
claim seeking entitlement to service connection prior to July 19, 
2002 nor does the Veteran contend he filed his claim earlier.  
Although the Board sympathizes with the Veteran's circumstances 
at the time of the April 2001 injury, there simply is no legal 
basis for eligibility of an earlier effective date under these 
circumstances.

Based on this evidentiary posture, the Board must conclude that 
no claim for service connection for residuals of a perforated 
colon was received prior to July 19, 2002.  Further, as the claim 
was not received within the one year following the VA medical 
injury on April 16, 2001, earlier effective dates for these 
grants of service connection are clearly not warranted.  See 38 
C.F.R. § 3.400(i)(1).  The Board is constrained by the law and 
regulations made by the Congress governing the establishment of 
effective dates for the award of compensation.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court recently held that "staged" ratings are appropriate for 
an increased rating claim (whether stemming from an original 
grant of service connection or not) when the factual findings 
show distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, as will be 
discussed more thoroughly below, staged ratings are in effect for 
the Veteran's surgical scar merely because of skin regulations 
changes effective August 30, 2002 during the pendency of this 
appeal produced a more favorable outcome for the Veteran's 
manifestations of his surgical scar.  His actual manifestations 
of both his post operative residuals of the perforated bowel and 
surgical scar, however, remained consistent throughout time.  
This is discussed in more detail below.

Post-Operative Residuals of a Bowel Perforation

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition. Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's service-connected disability involves a colostomy 
closure, which resulted in surgical complications and chronic 
residuals.  His disability is currently rated under DC 7329, 
which provides ratings for resection of the large intestine. 
Resection of the large intestine with slight symptoms is rated 10 
percent disabling. Resection of the large intestine with moderate 
symptoms is rated 20 percent disabling.  Resection of the large 
intestine with severe symptoms, objectively supported by 
examination findings, is rated 40 percent disabling.  38 C.F.R. § 
4.114, DC 7329.  

In this case, the Veteran underwent a colostomy closure in April 
2001 with subsequent surgery in November 2001, which resulted in 
infection and other complications where the Veteran was 
hospitalized continuously until April 2002.

Thereafter, the Veteran filed his claim for service connection in 
July 2002 and was afforded an initial VA examination in November 
2002.  At that time, the examiner indicated the Veteran had 
returned to his normal weight and was now stable.  Manifestations 
described by the examiner included occasional nausea, back pain, 
six to eight bowel movements per day with occasional diarrhea, 
but no fistula or herniations on examination.

The Veteran was more recently afforded a VA examination in July 
2009 where the examiner indicated the Veteran had little urge 
control, but did not wear pads.  At that time, the Veteran 
complained of having 10 "accidents" per month, three to four 
bowel movements per day, nausea, abdominal cramping and pain.  
The Veteran indicated his bowel movements were watery and 
alternating diarrhea and constipation several times per month.  
The Veteran also indicated he could no longer eat fried foods.  
The examiner found no evidence of anemia or other interference 
with absorption of nutrition.  The examiner, however, did note 
"moderate" effects on the Veteran's social and occupational 
functioning because the Veteran frequently worries about if he 
will be near a bathroom if he leaves his house.  The examiner 
also diagnosed the Veteran with irritable bowel syndrome, status 
post perforated colon.  

VA outpatient treatment records through 2009 indicate similar 
complaints as found in the two VA examination reports.

In short, the Veteran's status post perforated colon has resulted 
in irritable bowel syndrome, constant abdominal distress, 
diarrhea, constipation and frequent bowel movements per day.  

The Board notes that irritable bowel syndrome is rated under 
Diagnostic Code 7319, which only provides for ratings up to 30 
percent for severe irritable colon syndrome with diarrhea or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.

The Veteran is rated 40 percent disabled under DC 7329, which is 
the highest rating available under this diagnostic code.  Id.  
Accordingly, further discussion of Diagnostic Code 7329 is not 
necessary.

Ratings greater than 40 percent are available under other 
arguably applicable diagnostic codes with a showing of severe or 
pronounced ulcers (DCs 7304, 7305, 7306), chronic and severe 
gastritis (DC 7307), marked interference with absorption and 
nutrition, with findings of material weight loss (DCs 7308, 7323, 
7328), excessive involuntary bowel movements necessitating 
wearing of pads (DC 7332) or objective evidence of fistula with 
frequent fecal discharge (DC 7330).

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial weight 
loss" means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and the 
term "minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three months 
or longer. The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy. "Baseline weight" means the average 
weight for the two- year- period preceding onset of the disease. 
38 C.F.R. § 4.112 (2009).

As indicated above, the medical evidence shows the Veteran's 
weight returned to normal limits shortly after surgery and the 
Veteran's disability is not manifested by anemia, fistula, or 
involuntary bowel movements requiring wearing a pad.

Rather, the Veteran complains of frequent, watery bowel movements 
per day with occasional accidents and constant abdominal 
cramping.  These manifestations are already compensated for under 
the current 40 percent rating for "severe symptoms" objectively 
supported by examination findings.  

In short, based on the medical evidence and the Veteran's 
contentions, the Board finds no provision in which to assign the 
Veteran a rating greater than 40 percent for his post-operative 
residuals, to include irritable bowel syndrome.

Surgical Scar of the Central Abdomen

The Veteran is also currently rated for a surgical scar of the 
central abdomen.  His scar is rated 10 percent, effective July 
19, 2002 and 20 percent, effective August 30, 2002.

The Veteran maintains that his surgical scar is from an incision 
that cut through his abdominal muscles and, therefore, is large 
and disfiguring causing pain, weakness and embarrassment. 

Here, there are multiple diagnostic codes designated for scars, 
located under DCs 7801-7805, depending on the location, size and 
severity of the scar. 38 C.F.R. § 4.118, DCs 7801-7805.  The RO 
initially rated the Veteran's scar under DC 7804, which provides 
for a 10 percent rating for superficial scars painful on 
examination. See 38 C.F.R. § 4.118, DC 7804 (2002). 

During the pendency of this appeal, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including the rating criteria for evaluating skin disorders. See 
67 Fed. Reg. 49590 (July 31, 2002) (skin disorders).

After the regulatory change, the RO granted the Veteran an 
increased rating to 20 percent, effective August 30, 2002, under 
the new Diagnostic Code 7801, for scars other than head, face or 
neck that are deep or that cause limited motion.  38 C.F.R. § 
4.118 (2009).  Under DC 7801, a 20 percent rating is assigned for 
an area or areas affected exceeding 12 square inches (77 square 
centimeters).  A 30 percent rating is warranted if the scar 
exceeds 72 square inches (465 square centimeters).  A 40 percent 
rating is assigned if the scar exceeds 144 square inches (929 
square centimeters).  Id.

The Board has considered the Veteran's argument that the more 
favorable regulations should apply for the Veteran's entire 
appellate time frame, but finds the law prohibits application of 
the new skin regulations prior to August 30, 2002.

Rather, the Board will evaluate the Veteran's claim under both 
the old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the precedents 
of the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court and 
Federal Circuit precedent insofar as Karnas provides that, when a 
statute or regulation changes while a claim is pending before VA 
or a court, whichever version of the statute or regulation is 
most favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.  Id.  

However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.  However, the 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective 
date of that change; the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  

The RO considered both the old and the new regulations pertaining 
to skin disorders in a June 2006 rating decision (where a 20 
percent increase was granted, effective August 30, 2002) as well 
in an October 2009 Supplemental Statement of the Case and 
provided the rating criteria. To that extent, the Veteran and his 
representative were given notice of the old and new regulations 
and have had an opportunity to submit evidence and argument 
related to both regulations. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The medical evidence in this case includes VA outpatient 
treatment records through 2009 and VA examinations dated November 
2002, January 2006 and July 2009.  The medical evidence indicates 
consistent manifestations throughout time.  That is, the 
Veteran's scar is described as tender on palpitation, but with no 
skin breakdown.  The scar is deep and adheres to the underlying 
tissue.  Most medical evidence indicates the Veteran's scar does 
not cause limited motion, but the July 2009 examiner noted 
"slight" limited motion due to weakness because the Veteran's 
abdominal muscles were cut during the surgical procedure.  The 
scar is also measured consistently throughout time as well beyond 
12 square inches (77 square centimeters), but less than 72 square 
inches (465 square centimeters).  The Veteran's scar is also 
noted by all examiners to cause the Veteran cosmetic 
embarrassment where he indicated he will not take his shirt off 
in the summer. 

As indicated above, the Veteran was rated 10 percent under DC 
7804 prior to the August 30, 2002 regulation changes.  At that 
time, DC 7804 provided for a maximum rating of 10 percent for 
superficial scars tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7804 (2002).  

At that time, the only diagnostic codes available for scars which 
provided for a rating greater than 10 percent required a showing 
of limited motion of the affected part, disfigurement of the 
head, face or neck, or scars resulting from third degree burns.  
See 38 C.F.R. § 4.118, DCs 7800, 7801, 7805 (2002).

In this case, clearly the Veteran's scar is not a result of third 
degree burns and, therefore the old DC 7801 is inapplicable.  Id.  
The Veteran's scar also does not cause disfigurement of the head, 
face or neck rendering the old DC 7800 inapplicable.  Id.  As for 
limited motion, although there is some indication in July 2009 of 
complaints of weakness of the abdominal muscles due to the 
surgical scar, there is no medical evidence prior to August 30, 
2002 indicating that the Veteran's surgical scar caused limited 
motion or function of his torso.  Accordingly, DC 7805 (2002) is 
not applicable here.

From August 30, 2002, Diagnostic Code 7801 was notably revised to 
include scars, other than head, face or neck that are deep or 
that cause limited motion and are excessive in size.  Prior to 
that time, DC 7801 was only applicable to scars as a result of 
third degree burns.  Compare 38 C.F.R. § 4.118, DC 7801 (2002), 
with 38 C.F.R. § 4.118, DC 7801 (2009).  The new DC 7801 provides 
for a rating of 20 percent for scars exceeding 12 square inches 
(77 square centimeters) and provides for a rating of 30 percent 
for scars exceeding 72 square inches (465 square centimeters).  
38 C.F.R. § 4.118, DC 7801 (2009).

In this case, as indicated above, the medical evidence 
consistently indicates the Veteran's surgical scar is well beyond 
12 square inches, but smaller than 72 square inches.  
Specifically, in January 2006, the Veteran's scar measured at 11 
cm. x 23 cm. or 253 square centimeters.  In July 2009, the 
Veteran's scar was measured as, "at least 12 square inches, but 
less than 72 square inches."  The scar is consistently described 
as deep, adhering to underlying tissue, painful and causing 
slight limitation of motion secondary to abdominal weakness.  
This is exactly the criteria for a 20 percent rating under DC 
7801 (2009).

No other arguably applicable diagnostic code would render a 
higher rating.  DC 7800, whether looking at the old or new 
version, is inapplicable because the diagnostic code only applies 
to scars causing disfigurement of the head, face or neck.  
Diagnostic Codes 7802 through DC 7804 do not provide for a rating 
greater than 10 percent.  

Diagnostic Code 7805, both in the old and new version allow for a 
rating based on limitation of function of the affected part.  
Again, the July 2009 VA examiner indicated that the surgical scar 
cut through the Veteran's abdominal muscles and, therefore, the 
Veteran experiences weakness and slight limitation of motion due 
to the surgical scar.  Limited functions of abdominal muscles are 
rated under diagnostic codes 5319 through 5323 for muscle group 
impairments affecting the torso and neck.  See 38 C.F.R. § 4.73, 
DCs 5319-5323.  For "slight" limited function, however, DCs 
5319-5323 would not provide for a compensable rating.  Id.  
Indeed, a rating greater than 10 percent would require a showing 
of moderately severe impairment.  Id.  There simply is no medical 
evidence supporting a finding of moderately severe impairment of 
the Veteran's abdominal muscles or function.  Indeed, the only 
mention of limited motion or function is within a July 2009 VA 
examination report indicating "slight" limited motion due to 
weakness of the abdominal muscles.  

Thus, the Board concludes that prior to August 30, 2002 no 
applicable diagnostic code provided a rating greater than 10 
percent for the Veteran's surgical scar.  From August 30, 2002, 
regardless of which set of rating criteria are applied, the 
objective medical evidence does not indicate a rating greater 
than 20 percent is warranted. The Board has considered the 
requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt 
regarding the level of the Veteran's disability in his favor; 
however, the preponderance of the evidence is against the 
assignment of a rating greater than 10 percent prior to August 
30, 2002 and an assignment of a rating greater than 20 percent 
from August 30, 2002. 

Extra-Schedular Considerations

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
residuals of his post-operative colostomy closure are inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's gastrointestinal disabilities and surgical scar 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability levels and symptomatology.  

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  

Since his release from the hospital in April 2002, the record 
does not show that the Veteran has required any additional 
hospitalizations for his GI complaints or scar.  

The Veteran claims his gastrointestinal problems make it 
difficult to leave his house or do anything social as he is 
always concerned as to where there may be a bathroom.  He further 
indicates his surgical scar causes him embarrassment and he will 
not take his shirt off in the summer. 

In contrast, however, the July 2009 VA examiner noted the Veteran 
indicated his primary reason for unemployment is his depression 
and, indeed, the Veteran is currently rated 100 percent disabled 
for his depression.  The examiner also noted the Veteran's post-
operative residuals cause "moderate" impairment with his social 
and occupational life citing the Veteran's complaints of 
embarrassment and concern for public restrooms.  Currently, the 
Veteran is rated 40 percent disabled for post-operative residuals 
of his colostomy closure, which contemplates "severe" symptoms.  
Clearly his current ratings already compensate the Veteran for 
his described social and occupational impairments. 

Occupational impairment, moreover, is the principal consideration 
in the creation of diagnostic criteria and disability 
evaluations. See 38 U.S.C.A. § 1155.  The Board does not doubt 
the Veteran's disabilities impair his ability to obtain and 
maintain employment, clearly they do.  The medical evidence, 
however, does not show marked impairment above and beyond that 
which is already contemplated in the rating criteria.  There is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

The Board concludes that there is nothing in the record to 
indicate that the Veteran's disabilities cause impairment over 
and above that which is contemplated in the assigned schedular 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



 
ORDER

Entitlement to an effective date prior to July 19, 2002 for the 
award of service connection for post-operative residuals of a 
bowel perforation and a healed surgical scar of the central 
abdomen, both awarded under 38 U.S.C.A. § 1151, is denied.

Entitlement to an initial rating greater than 40 percent for 
post-operative residuals of a bowel perforation is denied.

Entitlement to an initial rating greater than 10 percent prior to 
August 30, 2002 and a rating greater than 20 percent from August 
30, 2002 for a healed surgical scar of the central abdomen is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


